DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32, 34-38, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berzin (US 2005/0239182, prior art of record). 
 Regarding claim 32, Berzin is directed to a method of cultivating an algal biomass in a photobioreactor wherein carbon dioxide and solar energy are utilized by the algal culture to produce a biomass that can be used to produce highly flammable organic fuel (paragraphs [0005]-[0006] and Figure 1), wherein the algal culture comprises a liquid medium comprising at least one species of photosynthetic organisms, which reads on “A process of growing a production purpose phototrophic biomass in a reaction zone, wherein the phototrophic biomass includes at least one phototrophic organism selected from algae, a plant cell, and a microorganism.”  
the reaction zone includes a reaction mixture that is operative for effecting photosynthesis upon exposure to photosynthetically active light radiation, wherein the reaction mixture includes phototrophic biomass that is operative for growth within the reaction zone.” Berzin’s method includes (1) production of a combustion gas stream (i.e., carbon dioxide); (2) providing the combustion gas stream to the photobioreactor; (3) exposing a portion of the photobioreactor comprising the photosynthetic organisms to sunlight (i.e. exposing the reaction mixture to photosynthetically active light radiation), thereby effecting photosynthesis (i.e. growth of the phototrophic biomass is being effected within the reaction mixture); (4) harvesting at least a portion of the photosynthetic organisms from the bioreactor (i.e. discharging); and (5) converting the biomass into a product comprising a polymer or fuel-grade oil, such as biodiesel (i.e. production purpose phototrophic biomass) (Abstract, paragraphs [0021], [0026], [0058], [0059], [0223], [0227] and Figure 1).
	Further regarding claim 32 and the limitations of discharging the biomass and a growth rate that is at least 90% of the maximum growth rate, it is noted that Berzin’s FIG. 6b (630) illustrates maintaining the growth rate near the upper end of log phase growth rate (i.e., 90% to 100%) and Berzin at paragraphs [0095] and [0121] teaches that a desired algae concentration (correlates to growth rate) has been previously determined and the control system detects the algae concentration and maintains the algal concentration within the desired range by harvesting/discharging by replenishing the culture with fresh culture medium. More particularly, Berzin teaches “fresh, algae-free liquid medium can be injected into one of lines 150 and 152, with the other line open, thereby flushing algae-rich medium out of the photo bioreactor while, simultaneously, replenishing the photobioreactor with fresh medium. This reasonably 
Thus, Berzin’s method encompasses using a predetermined growth rate (FIG. 6b) to maintain and control the concentration of the algal culture at a desirable level of algal growth (i.e., 90% to 100%), and such control is effected by harvesting/discharging algae from the reaction zone, thus meeting the limitation of claim 32.
In the alternative, it would have been prima facie obvious to one having ordinary skill in the art to have selected various variables and process parameters to be optimized as taught by Berzin (e.g., a growth rate that is at least 90% of the maximum growth rate) from within Berzin’s disclosure to arrive at a method yielding no more than one would expect from such an arrangement. 
Berzin explicitly teaches:
Under growth conditions, algae concentration . . .  will increase exponentially with time (the log growth phase) up to a certain point . . .  after which the concentration will tend to level off and proliferation and growth will decrease.  In certain preferred embodiments, the concentration of algae within the photobioreactor is maintained within an operating range . . . that is near the upper end of the concentration in which the algae is still in the log growth regime.  As would be understood by those by those skilled in the art,  the particular growth curve characterizing a given species of algae will be different from species to species and, even within a given a species of algae,  may be different depending on differences in operating and environmental factors, (e.g., liquid medium composition, growth temperature, gas feed composition, etc.)

Berzin teaches that one of ordinary skill in the art should maintain the algae in the growth phase to advantageously avoid a decrease in proliferation and growth. As such, it would have been prime facie obvious at the time of invention to utilize routine experimental techniques to determine the optimal growth rate, e.g., at least 90% of a maximum rate of growth, that 
Indeed, Berzin teaches “[i]In certain embodiments a control system and methodology is utilized in the operation of a photobioreactor, which is configured to enable automatic, real-time, optimization and/or adjustment of operating parameters to achieve desired or optimal photomodulation and/or growth rates for a particular environmental operating conditions.” (¶ 0059). 
Berzin also teaches “the appropriate algae concentration range which photobioreactor control system 602 should be configured to maintain the photobioreactor should be determined for a particular application by routine testing and optimization. Such routine testing and optimization may take place in a pilot-scale photobioreactor system or in an automated cell culture management system.” (¶ 0120, see also ¶¶ 0079, 0086-0087, 00195, 0205-0206).
Berzin further teaches determining the concentration of algae within the photobioreactor using, e.g., a turbidity meter and/or spectrophotometer. (¶ 0121). More particularly, Berzin teaches “a spectrophotometer could be used to continuously measure the optical density of the liquid medium and evaluate the algal concentration from the optical density according to standard methods.” As such, Berzin teaches measuring mass concentration of the phototrophic biomass within the reaction zone over time. Moreover, Berzin further teaches measuring the growth rate in pilot/small-scale photobioreactor systems. (¶ 0197; FIG. 8). 
Berzin teaches “[a]s illustrated in FIG. 6b, under growth conditions, algae concentration (y axis) will increase exponentially with time (the log growth phase) up to a certain point 629, after which the concentration will tend to level off and proliferation and growth will decrease.” (¶ 0120, emphasis added). 
i.e., concentration or maximum growth rate, to determine when to discharge biomass from the photobioreactor with a reasonable expectation of success. Invariably, however the conditions within the photobioreactor are measured/analyzed, the result in the same; i.e., maintaining growth of the algae in the photobioreactor within operating range 630. 
Regarding claim 34, Berzin’s Example 1 teaches the method wherein the photobioreactor is supplied with a feed gas comprising CO2 and teaches exposing the biomass to light radiation, thus meeting the limitations of claim 34.
Regarding claims 35 and 36, the growth rate illustrated by Berzin’s FIG. 6b ranges from slightly less than 90%, up to 100% of the maximum log phase growth, thus meeting the limitations of claims 35 and 36. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP § 2144.05.
Regarding claims 37 and 38, Berzin differs from the instant invention in that Berzin does not specifically disclose that the biomass is discharged at a rate that is within 1% to 5% of the biomass growth rate.  However, Berzin discloses the importance of maintaining optimal biomass concentrations within a range near the upper end of the algae concentration in which the algae are (1) still in log phase growth (i.e., predetermined growth rate is near the upper end of the log phase growth rate) and (2) sustain optimal light exposure.  Algal concentrations are continuously monitored and when the concentration reaches a predetermined value (i.e., near the 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to optimize the discharge of algal biomass from the bioreactor (at a rate that is within 1% to 5% of the biomass growth rate) since biomass discharge is a recognized result effective variable that provides maintenance of an optimal growth rate to the continuous culture as well as provides the desired biomass density for optimal light exposure to the culture.  
Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the discharge of algal biomass, based on predetermined optimal growth rates (i.e., near the upper end of the log phase growth rate), with a reasonable expectation for successfully maintaining optimal growth rates to the continuous culture for the production of fuel products; thus meeting the limitation of claims 37 and 38.
Regarding claim 44, and the limitation that the reaction zone is disposed within a photobioreactor, Berzin’s FIG. 6a illustrates that the reaction zone is disposed within a photobioreactor.  Further regarding claim 44, it is noted that Berzin’s paragraph [0095] teaches harvesting the biomass from the bioreactor by injecting a fresh volume of algae-free medium to the reactor through lines 150 or 152 (Fig 6a), thus resulting in a flow of discharging algal biomass from the reactor from the other open line (150 or 152), thus, the additional volume of fresh medium results in a flow of the excess volume of algal biomass from the bioreactor and is considered to be an overflow from the photobioreactor, thus meeting the limitation of claim 44.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Conclusion
NO CLAIMS ARE ALLOWED 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. VISONE/            Primary Patent Examiner, Art Unit 1651